Citation Nr: 0924710	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08 26-762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

In June 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

To prevail on this claim, the Veteran must show that his 
current hearing disability was incurred in or aggravated by 
his service in the line of duty.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002).  The Veteran has been diagnosed with 
impaired hearing in both ears.  This diagnosis was 
acknowledged in the RO's rating decision and is not at issue 
here.  The Veteran's thirty-year career as a dentist 
represents his only post-service noise exposure of any 
significance.

The Veteran contends that his currently diagnosed bilateral 
hearing loss is the result of acoustic trauma sustained in 
service.  Specifically, he contends his hearing impairment 
was caused, at least in part, by the performance of his 
duties as a surveyor during World War II.

The Veteran's DD 214 form indicates the Veteran served as a 
"Surveyor Topographic 230."  According to the Veteran's 
statements, during his active-duty service, he served as a 
transit operator, where he measured and observed enemy 
artillery flash and sound to determine, by triangulation, the 
coordinates of enemy forces.  Of necessity, he and his 
surveying team operated as close to enemy lines as possible.  
In so doing, he frequently came under fire and was often 
exposed to nearby artillery shell explosions.

Regrettably, according to the National Personnel Records 
Center, the Veteran's service records are unavailable.  When 
a Veteran's service records have been lost, destroyed, or are 
otherwise missing, VA has an obligation to search for 
alternative records that might support his case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In the instant case, VA 
made reasonable efforts, to no avail, to obtain the relevant 
information from alternative records.  VA promptly informed 
the Veteran of the unavailability of the service records.

The Board is obligated to rule on the competency and 
credibility of the evidence.  Competent lay evidence is 
evidence (1) provided by a person with personal knowledge of 
the facts or circumstances (2) that conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(2) (2008).

The Board finds the Veteran's testimony-relating that his 
duties as a surveyor required him to operate as close to 
enemy lines as possible, and that by so doing, he was exposed 
to auditory trauma-to be competent and credible.  This 
evidence is competent because the Veteran has personal 
knowledge of his own active-duty service, and he was surely 
capable of observing and describing the explosions around 
him.  Further, the Board finds this testimony credible, as 
the record is void of anything that would cast doubt upon it.

Next, the Veteran asserts that although he did not discern 
hearing loss during his active service, he noticed his 
hearing began to deteriorate "in the next few years" after 
his discharge from the Armed Forces.  The Veteran is 
competent to have observed his hearing loss at that time.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition where the medical condition is one 
which a layperson is competent to identify).

The question as to the credibility of this testimony, 
however, is a closer question.  The Veteran waited many years 
(decades, in fact) to assert a claim for his hearing 
disability, and this factor weighs against the credibility of 
his claim for a service connection.  There is no evidence, 
medical or otherwise, in the record to corroborate the 
Veteran's testimony that he began to notice hearing loss 
shortly after his release from active service.

The Veteran explains his delay by pointing to the 
"progressive" nature of his hearing loss.  Presumably, he 
means to say that his hearing loss, at least initially, was 
not severe, and that he simply dealt with his loss until it 
reached a point where he could no longer function without the 
assistance of hearing aids, at which point he filed a 
disability claim.

The Board is required, whenever there is an approximate 
balance of positive and negative evidence regarding a 
material issue of fact, to give the Veteran the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  Here, there 
is an approximate balance of evidence, both positive (the 
Veteran's exposure to auditory trauma on the front lines, 
combined with the progressive nature of his hearing loss) and 
negative (the Veteran's long delay in filing a disability 
claim).  Accordingly, as to the credibility of the Veteran's 
testimony that he began to notice hearing deterioration "in 
the next few years" following his release from active 
service, the Board gives the Veteran the benefit of the doubt 
and finds the statement to be credible.

It nevertheless remains unclear to the Board whether the 
Veteran's progressive bilateral hearing loss is related to 
noise exposure during service, or whether it is attributable 
to some other cause.  There is no evidence in the record 
connecting the Veteran's hearing loss to his active-duty 
service.  Nevertheless, where there is competent evidence (as 
there is here) that the Veteran has a current disability that 
may be associated with the Veteran's active military service, 
Congress requires VA to provide the Veteran with a medical 
examination if the Board lacks the medical training, 
experience, or education necessary to make a decision as to 
the service connection.  38 U.S.C.A. § 5103A(d).

Here, the record contains no competent medical evidence 
(namely, a medical examiner's opinion) as to the connection 
between the Veteran's current hearing disability and his 
active military service.  The Board is not qualified to make 
this determination.  Because the Veteran has not yet been 
afforded a VA examination with respect to his assertion of a 
service connection for his bilateral hearing loss, the Board 
concludes that a remand for an audiological examination and 
etiological opinion is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding that in the absence of 
competent medical evidence, the Board is not competent to 
assess the nexus between an in-service event and a current 
disability where there is competent and credible evidence in 
the record that the current disability may be so related).

Accordingly, the case is REMANDED to the AMC for the 
following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining whether his 
bilateral hearing loss was caused by 
his active service.  The examination 
report should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings.  In answering the 
question below, the examiner should 
specifically address the Veteran's 
relating that he began to notice his 
hearing loss only after his period of 
active service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on the absence of evidence 
in the Veteran's service medical 
records to provide a negative opinion).

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to the following:

Is it at least as likely as not that 
the Veteran's hearing loss is 
causally related, at least in part, 
to his period of active service as a 
surveyor on the front lines, or is an 
alternative etiology more likely?  

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board, or 
by the United States Court of Appeals for Veterans Claims, 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

